Case 1:16-cr-00200-TWP-MJD Document 69 Filed 04/30/21 Page 1 of 1 PageID #: 223




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:16-cr-00200-TWP-MJD
                                                       )
 ROBERT MILLER,                                        ) -01
                                                       )
                               Defendant.              )

                    ORDER ADOPTING REPORT AND RECOMMENDATION


        On April 26, 2018, the Magistrate Judge submitted his Report and Recommendation regarding the

 United States Probation Office's Petition for Warrant or Summons for Offender Under Supervision (Dkt.

 59). The parties waived the fourteen-day period to object to the Report and Recommendation. The Court,

 having considered the Magistrate Judge's Report and Recommendation, hereby adopts the Magistrate

 Judge's Report and Recommendation.


        IT IS SO ORDERED.

        Date:    4/30/2021



 Distribution:

 Harold Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 Barry D. Glickman
 UNITED STATES ATTORNEY'S OFFICE
 barry.glickman@usdoj.gov
